Citation Nr: 0515113	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  95-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bilateral shoulder 
disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

6.  Entitlement to an initial rating for ankylosis of the 
left ankle, currently rated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from May 1948 to March 
1954, and from April 1954 to July 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal partly from a December 1991 decision by the RO in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
service connection for diabetes mellitus, a bilateral 
shoulder disability, a stomach disorder, and a right knee 
disability.  This case also comes to the Board on appeal from 
an April 1992 rating decision, which granted service 
connection and assigned a noncompensable (0 percent) rating 
for hypertension, and denied a rating in excess of 20 percent 
for a left ankle disability.  

The RO granted a higher 10 percent rating for hypertension in 
a September 1992 rating decision, and granted an increased 30 
percent rating for a left ankle disability in a May 1996 
rating decision.  However, the fact remains that higher 
ratings can be assigned; hence, the grant of less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of higher evaluations for the 
veteran's hypertension and left ankle remain in appellate 
status. 

The Board notes that in a June 2002 rating decision, the RO 
granted entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).

This case was previously before the Board in June 2003 and 
Remanded for additional development and adjudication.


FINDINGS OF FACT

1.  The veteran's abdominal pain in service was acute and 
transitory and a continuing disability was not then present.  
He has not presented competent medical evidence of a current 
stomach disorder.  
2.  There is no competent evidence which shows that the 
veteran had degenerative joint disease of the right knee 
while in service, or that right knee degenerative joint 
disease was manifested to a compensable degree within one 
year following the veteran's separation from active military 
service, or that any current right knee degenerative joint 
disease is related to the veteran's service.

3.  Diabetes mellitus, first diagnosed many years after 
service, is not of service origin or related to any incident 
of service.

4.  There is no medical evidence that the veteran currently 
has a bilateral shoulder disorder.

5.  From the July 1991 effective date of the grant of service 
connection to the present, the veteran's hypertension has 
been manifested primarily by diastolic pressure that is 
predominantly less than 100 and controlled by medication; 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more is not shown.

6.  The veteran has ankylosis and degenerative joint disease 
in his left ankle limiting the range of motion in both 
dorsiflexion and plantar flexion from 0 to 10 degrees.


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Right knee arthritis was not incurred in or aggravated by 
active military service, nor may service incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may service incurrence be 
presumed..  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

4.  A bilateral shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.104, Diagnostic Code 7101 (1997 and 2004).

6.  The criteria for an evaluation in excess of 30 percent 
for left ankle ankylosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.71a, Diagnostic Code 5270 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran' s case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In December 1991, the RO denied service connection for 
diabetes mellitus, a bilateral shoulder disability, a stomach 
disorder, and a right knee disability.  In April 1992, the RO 
granted service connection and assigned a noncompensable 
rating for hypertension, and denied an increase in a 20 
percent rating for a left ankle disability.  The RO granted a 
higher 10 percent rating for hypertension in a September 1992 
rating decision, and granted an increased 30 percent rating 
for a left ankle disability in a May 1996 rating decision.  
All of these events occurred prior to the effective date of 
VCAA.  Thereafter, in a letter dated in July 2003, the RO 
informed the veteran of the requirements of VCAA.  In the May 
2004 supplemental statement of the case, the veteran was 
provided with the applicable law and regulations regarding 
VCAA.  Under the circumstances, the Board finds that there 
has been substantial compliance with Pelegrini II in that the 
veteran has received the VCAA content-complying notice and 
there has been proper subsequent VA process.  

For the reasons enumerated above, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Laws and Regulations for Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

(1) Stomach Disorder

Service medical records show that in August 1952 the veteran 
was treated for an episode of crampy abdominal pain 
associated with loose watery bowels.  A diagnosis was not 
given.  However, the episode was apparently acute and 
transitory in nature and resolved with treatment, as there 
are no subsequently dated medical records on file reflecting 
further complaints, evaluation or treatment during the 
remaining months of service.  Moreover, no pertinent 
complaints of findings were recorded at the time of 
separation from service in 1958.  

Post service medical records cover the period from 1959 to 
2004 and show that in February 1986 the veteran was treated 
for an episode of gastritis.  No chronic gastrointestinal 
(stomach) disorder is currently diagnosed.

Analysis

Although the veteran was treated for stomach cramps in-
service, there is no evidence of current chronic disease 
process.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  The post-service medical records contain no current 
diagnosis of a chronic stomach disorder, nor are there any 
competent opinion to indicate that the veteran had continuing 
symptomatology as a result of the episode of abdominal pain 
during service.  As such, the veteran's service medical 
records do not affirmatively establish that chronic 
disability manifested by stomach pain had its onset during 
military service.  

The primary impediment to a grant of service connection for a 
stomach disorder is the absence of medical evidence of a 
diagnosis.  Although post service the veteran has been 
evaluated for an episode of gastritis, there is no medical 
evidence showing a current diagnosis of a chronic stomach 
disorder.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992)

In the absence of competent medical evidence of a stomach 
disorder, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

(2) Right Knee Arthritis

Service medical records show that in January 1951 the veteran 
was treated for lumbar spine and right knee injuries 
sustained in a motor vehicle accident.  Although a tape 
dressing was applied to the right knee, the veteran's primary 
injury was to the lumbar spine.  No pertinent complaints or 
findings referable to the right knee were recorded at the 
time of separation from service in July 1958 and clinical 
evaluation of the lower extremities was normal.  

Post service medical records cover the period from 1959 to 
2004 show the veteran was treated for mild right knee pain in 
December 1996.  X-rays showed degenerative joint disease.  On 
subsequent evaluation in August 1998 the veteran gave a 
history of right knee injury during service.  There was no 
discussion regarding etiology.

Analysis

Service medical records fail to reveal any significant injury 
to the right knee, other than the injury in January 1951.  
The veteran was not diagnosed as having any chronic 
disability.  The injury was apparently acute and transitory 
in nature and resolved with treatment, as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
months of service, including at separation.  As such, the 
veteran's service medical records do not affirmatively 
establish that his current right knee arthritis had its onset 
during military service.

The earliest notation in the medical records of a diagnosis 
of degenerative joint disease of the right knee was in 1996, 
38 years after his separation from active service.  This date 
leaves a significant gap between service and the initial 
confirmation of any disability with no clinical support for 
acute or inferred manifestations or continued symptoms.  That 
is, there is no competent evidence of continuing or chronic 
right knee disability in the years following service.  As 
such, chronicity and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2004); Savage, at 498.  

Moreover, no medical expert of record has suggested that the 
veteran's current right knee arthritis first began during 
military service, or within a year thereafter.  The examiner 
in the 1990s simply diagnosed right knee degenerative changes 
and did not specifically attribute the veteran's impairment 
to his military service.  No additional post-service medical 
records that discuss the etiology of the veteran's right knee 
arthritis have been obtained and associated with the claims 
folder.  

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current right knee arthritis is related to his active 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as he is not a medical expert, he is not qualified 
to express an opinion regarding medical causation.  As it is 
the province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's contentions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, competent 
evidence of record does not establish either a compensable 
manifestation of right knee arthritis within one year of 
service or a nexus between the veteran's current diagnosis 
and his service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for right knee degenerative joint disease 
and that the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107 (West 2002).

(3) Diabetes Mellitus 

The veteran's service medical records show no diagnosis of 
diabetes mellitus.  On his separation examination in July 
1958, his results were negative for sugar in urinalysis.  

Post service medical records cover the period from 1959 to 
2004 and show the veteran was initially diagnosed with adult 
onset diabetes mellitus in the early 1980s, many years after 
service.  The remaining medical records reveal that his 
treatment for diabetes mellitus has been continual since 
November 1984, with periodic blood sugar checks by 
physicians.  

Analysis

A thorough review of the claims file reveals service medical 
records are silent for symptoms suggestive of diabetes.  
Furthermore, the first diagnosis of diabetes mellitus 
occurred in the early 1980s, many years after separation from 
service, making it impossible to grant him presumptive 
service connection for manifestation of a chronic disability 
within one year after separation from service.  In fact there 
is no medical evidence whatsoever linking his diabetes 
mellitus, first diagnosed in 1984, to his military service 
many decades earlier. 

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current diabetes mellitus is related to his active 
military service.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as he is not a medical expert, he is not qualified 
to express an opinion regarding medical causation.  As it is 
the province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran' s lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
competent evidence of record does not establish either a 
compensable manifestation of diabetes mellitus within one 
year of service or a nexus between the veteran's current 
diagnosis and his service.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for diabetes mellitus and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).

(4) Bilateral shoulder disability

Service medical records are entirely negative for pertinent 
complaints, findings, or treatment of a bilateral shoulder 
disability.  

Post service medical records cover the period from 1959 to 
2004, include a February 1977 private treatment report, which 
shows the veteran, injured his right shoulder after falling 
from a ladder.  X-rays showed a chip fracture of the inferior 
margin of the glenoid fossa.  There was questionable injury 
to the humeral head.  An undated medical certificate shows 
treatment for complaints of aching in the neck and shoulders 
secondary to a motor vehicle accident.  The diagnosis was 
musculoskeletal pain.  In January 1991, he was evaluated for 
a left shoulder cyst.  

Analysis

Service medical records fail to reveal any significant injury 
to either shoulder during the veteran's active duty.  
Significantly, there was no reference to a bilateral shoulder 
disability at the time of his 1958 service separation 
examination.  Instead, a clinical evaluation of his upper 
extremities revealed normal findings.  As such, the veteran's 
service medical records do not affirmatively establish that a 
bilateral shoulder disability had its onset during military 
service.

The primary impediment to a grant of service connection for a 
bilateral shoulder disability is the absence of medical 
evidence of a diagnosis.  Although the veteran has been 
evaluated for various complaints of shoulder pain, it is 
clear upon review of the record that he suffered significant 
post service injuries to his shoulders following his 
discharge from service.  Specifically, in 1977, he injured 
his right shoulder in a fall from a ladder and sometime 
thereafter injured both shoulders in a motor vehicle 
accident.  Moreover, there is no medical evidence showing a 
current diagnosis of a bilateral shoulder disorder.  In the 
absence of proof of incurrence or aggravation during service 
and a causal connection between present disability and in-
service disease or injury, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as he described his beliefs that an in-service injury caused 
a bilateral shoulder disability.  However, it has not been 
indicated that he possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter  requiring knowledge of 
medical principles, such as causation or diagnosis).  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim. 

In the absence of competent evidence of a bilateral shoulder 
disability, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Laws and Regulations for Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA'  s Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See  38 C.F.R. § 
3.326(a) (2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).  

In this case, in March 2004 the RO considered the medical 
evidence of record and determined that it would be beneficial 
for the veteran to be again examined to obtain a current and 
complete picture of his hypertension and left ankle 
disabilities.  He was scheduled for VA examinations in May 
2004 in order to assist in the development and adjudication 
of his claims now presented on appeal.  He failed to appear 
for the examinations and did not provide a justification for 
his refusal.  Under the circumstances, the Board finds that 
good cause for his failure to report has not been 
demonstrated, and that no further development, including 
attempts to obtain medical opinions, is thus warranted.  

(8) Hypertension

Service medical records show elevated blood pressure readings 
in the 1950s ranging from 104 to 148 systolic and diastolic 
readings of 64 to 80.  At separation in 1958 the veteran's 
blood pressure was 138/80.

Private outpatient treatment records from 1988 to 1992 
contain various blood pressure readings ranging from 105/70 
to 170/100.  The majority of the diastolic readings were 
below 100.  There was one systolic reading of 170.  None of 
the systolic readings were 200 or more.

During post service VA examination in January 1992, the 
veteran reported a history of hypertension since service.  
Blood pressure readings at the time of examination were 
150/95, 145/95, and 140/90.  He had normal kidney function.  
Cardiovascular examination was normal.  

On VA examination in February 1993, blood pressure readings 
were 140/88, 142/90, and 150/90.  The veteran reported 
dizziness with elevated blood pressure and some visual 
problems.  There was no awareness fugue or neurological 
abnormalities noted and no epitasis.  No renal disease was 
noted.  In October 1993, blood pressure was 180/100.  In 
November 1993, during evaluation for an unrelated orthopedic 
disability the veteran's blood pressure was 173/103.  In 
March 1994, blood pressure was 164/108.  

On VA examination in April 1995, the veteran's 10-year 
history of hypertension was noted.  He was currently on 
hydrochlorothiazide.  He reported occasional nosebleeds and 
headaches.  There was no history of stroke or heart problems.  
The heart revealed regular rhythm with a rate of 96 a minute.  
There was a grade I/VI systolic murmur to base.  Blood 
pressure in the left arm was 120/88 and 122/80 in the right 
arm, both taken in the sitting position.  Blood pressure was 
136/85 right arm while in the supine.  

Additional outpatient treatment records show that in April 
1998 the veteran's blood pressure was 112/74.  The examiner 
noted the veteran's hypertension was well controlled.  Blood 
pressure readings in August 1998 were 160/94, 152/94.  At 
that time it was noted the veteran had been noncompliant with 
medications.  

On VA examination in July 1999 blood pressure was 130/80 and 
130/86.  The examination was otherwise unremarkable.  The 
clinical impression was hypertension under good control 
without obvious end-organ damage.  

During a scheduled blood pressure checks from May 1999 to 
March 2000 readings ranged from 126/70 to 150/90.  In April 
2003, blood pressure was 130/70.  In August 2003 the 
veteran's hypertension was under poor control and compliance 
with medication was unknown.  The veteran was suspected to be 
suffering from dementia.

A VA examination was scheduled in May 2004.  The veteran 
failed to report to that examination.  There is no indication 
that notice of the examination was returned by the postal 
authority as undeliverable.

Analysis

The veteran's service-connected hypertension is rated under 
38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
diseases of the arteries and veins.  By regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluating diseases of the 
arteries and veins.  Therefore, adjudication of the claim of 
entitlement to an increased disability rating for 
hypertension, must include consideration of both the old and 
the new criteria.  The General Counsel of VA has held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

As noted above, the veteran currently has a 10 percent 
evaluation for hypertension.  Under the former criteria, a 10 
percent evaluation for that disorder was warranted for 
diastolic pressure predominately 100 or more (or, if 
continuous medication is shown necessary for control,) a 
history of diastolic blood pressure predominately 100 or 
more.  A 20 percent disability evaluation required diastolic 
readings of predominantly 110 or more with definite symptoms.  
A 40 percent disability evaluation required diastolic 
readings of predominantly 120 or more and moderately severe 
symptoms.  A 60 percent disability evaluation required 
diastolic readings of predominantly of 130 and severe 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

The revised applicable criteria reiterate the required 
diastolic readings for each level of disability cited to 
above and continue to authorize the minimum rating of 10 
percent for a disorder requiring continuous medication for 
control with a history of diastolic pressure of predominantly 
100 or more.  Alternately, evaluations of 10 and 20 percent 
may be assigned on the basis of systolic readings of 160 and 
200, respectively.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2004).

Based on a review of the above evidence, the Board concludes 
that entitlement to an evaluation in excess of 10 percent, 
under either the former and revised criteria, is not 
warranted.  Diastolic blood pressure readings, have been 
consistently in the area of 80-100 and clearly below 110.  
The veteran has not been found to have a systolic pressure of 
200 or more on any VA examination or outpatient treatment 
record.  

Simply stated, the veteran's hypertension is well controlled 
on medication, and the highest blood pressure reading 
reported during the course of the appeal was 180/100, which 
warrants a 10 percent rating under both the former and the 
revised criteria.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as the veteran described his current symptoms and beliefs 
that his hypertension is more severe than reflected in the 
current rating.  However, in the absence of findings 
establishing diastolic pressure readings predominantly of 110 
or more or systolic pressure readings predominantly of 200 or 
more, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
Moreover, as the veteran's hypertension does not meet the 
criteria for the next higher 20 percent evaluation, it 
follows that he also is unable to meet the criteria for any 
higher evaluation.

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted. 

(9) Left Ankle Ankylosis 

In a February 1959 rating action, service connection was 
granted for left ankle fracture residuals.  A 10 percent 
evaluation was assigned.  The record discloses that this 
disability was the subject of subsequent adjudication by the 
RO and a 30 percent evaluation was ultimately assigned in May 
1996.

In connection with his most recent claim for increase in 
January 1992 is a March 1992 VA examination.  At that time, 
the veteran had severe decreased range of motion.  He wore a 
short leg brace for walking.  X-rays of the left ankle showed 
moderate osteophyte formation and irregularity of the joint 
surface and moderate widening of the mortise, the result of 
previous trauma.  Joint space was markedly narrowed.  

On VA examination in March 1993, the left ankle was swollen.  
There was dorsiflexion to 15 degrees, and plantar flexion to 
10 degrees.  Both movements caused pain.  The clinical 
impression was residual fracture of the left ankle with short 
leg brace and cane required for ambulation.  X-rays showed 
severe posttraumatic degenerative arthritis of the left ankle 
joint, which had increased in severity since the prior 
examination in March 1992.  

On VA examination in November 1993, the clinical impression 
was residual fracture of the left ankle with severe 
degenerative joint disease in cast.  X-ray showed 
obliteration of the joint space.  There was marked underlying 
sclerosis, flattened and subchondral cyst formation.  These 
findings appeared to have progressed somewhat in comparison 
with the previous exam in 1993.  The examiner indicated 
possible progressive Charcot joint.  

In November 1995, the veteran complained of persistent pain 
and decreased range of motion.  X-rays showed severe 
degenerative joint disease, positive values with bone loss of 
the talus.  There was no apparent subtalar involvement.  
There was no vascular necrosis of the talus.  The veteran was 
admitted for tibiotalar arthrodesis with possible ICBG (iliac 
crest bone graft).  He was discharge home in December 1995 
and was stable postoperatively.  A postoperative X-ray in 
March 1996 showed fusion of the ankle joint with adequate 
alignment.  

On VA examination in May 1996 evaluation of the left ankle 
revealed well healed but tender scars throughout the lateral 
malleolus and medial malleolus.  There was marked swelling of 
the ankle.  Dorsiflexion was limited to 0 degrees and plantar 
flexion was 0 degrees.  There was no evidence of laxity.  The 
diagnosis was postoperative fracture of the left ankle and 
fusion with 0 degrees range of motion and advanced 
degenerative disease with marked decreased range of motion.  

In May 1996 the RO assigned a 30 percent evaluation, 
effective November 28, 1995.  A temporary total evaluation 
was assigned from November 28, 1995 to January 31, 1996, 
followed by the continuation of the 30 percent rating.

In November 2001, neuromuscular function of the left ankle 
was normal.  The gait was normal except for being slow.  
Pedal pulses were impalpable.  The left ankle was swollen and 
demonstrated a fixed range of motion with dorsiflexion to 10 
degree and plantar flexion to 10 degrees both on active and 
passive motion.  On passive motion the ankle was definitely 
fixed and could not be further moved beyond the ranges of 
motion.  

A VA examination was scheduled in May 2004.  The veteran 
failed to report to that examination.  There is no indication 
that notice of the examination was returned by the postal 
authority as undeliverable.

Analysis

The RO has rated the veteran's left ankle disability under 
Diagnostic Code 5270 for ankylosis of the ankle.  Under that 
diagnostic code a 30 percent rating is warranted for plantar 
flexion between 30 and 40 degrees, or when dorsiflexion is 
between 0 and 10 degrees.  A higher evaluation of 40 percent 
is warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a, (2004).  

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II (2004).  

As is clear from the above, in November 1995, the veteran 
underwent fusion of his left ankle.  Post operatively, a May 
1996 VA orthopedic examination confirmed that the veteran's 
left ankle was fused at 90 degrees, with zero motion in both 
directions.  Utilizing those findings, the RO awarded a 30 
percent evaluation based on ankylosis of the veteran's left 
ankle in dorsiflexion between 0 and 10 degrees, an 
appropriate award in view of the pertinent clinical findings.  
The veteran was also awarded a total rating based on 
convalescence following his November 1995 surgery.  This 
rating remained in effect until February 1, 1996, when the 
prior 30 percent rating was restored.  

The veteran is not entitled to a higher rating under 
Diagnostic Code 5270.  The extent of the ankylosis in his 
left ankle at the November 2001 VA examination was the same 
as it was at the May 1996 VA examination - both dorsiflexion 
and plantar flexion between 0 and 10 degrees.  Thus, the 
highest available rating is 30 percent, which is authorized 
where dorsiflexion is between 0 and 10 degrees.  The Board 
notes that the veteran's plantar flexion of 0 to 10 degrees - 
by itself - would only entitle him to a 20 percent rating and 
he does not have dorsiflexion of more than 10 degrees, 
plantar flexion at more than 40 degrees, or an adduction, 
inversion, or eversion deformity, any of which would warrant 
a 40 percent evaluation under Diagnostic Code 5270.

The only question is whether there is additional functional 
impairment above and beyond the objectively demonstrated 
plantar flexion and dorsiflexion, such as flare-ups due to 
pain, painful motion, weakness, premature or excess 
fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. 
App. at 204-7.  The Board finds that the veteran's current 
left ankle disorder does not meet the DeLuca factors so as to 
warrant a higher rating than that provided for in the 
schedular rating criteria.  His gait, albeit slow, is normal.  
Moreover, there is no evidence of any of the other DeLuca 
factors, such as weakness, premature or excess fatigability, 
or incoordination.  Under the circumstances, the primary 
manifestation of his disability, the ankylosis of his left 
ankle, is fully contemplated by the governing rating 
criteria, and the 30 percent rating to which he is entitled 
under Diagnostic Code 5270 is appropriate.

The Board has considered increased evaluations under other 
applicable diagnostic codes but finds no basis for granting 
the benefit sought.  Here we note that since 20 percent is 
the maximum schedular evaluation available pursuant to 
Diagnostic Code 5271 for limitation of motion of the ankle, 
evaluation of the veteran's left ankle under this code would 
not provide for an evaluation in excess of that currently 
assigned.  Nor would any other applicable diagnostic code.  
See 38 C.F.R.§ 4.71a, Diagnostic Codes 5272, 5273, and 5274 
(2004).

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted.


ORDER

Entitlement to service connection for stomach disorder is 
denied.

Entitlement to service connection for degenerative arthritis 
of the right knee is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral shoulder 
disability is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.

Entitlement to an increased evaluation for left ankle 
ankylosis is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


